Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/13/2021 has been entered. Claims 12-20 remain pending in the application. 
Response to Arguments
Applicant argues that the prior art doesn’t teach an access cover that is annular or ring shaped. The examiner agrees and the rejection is accordingly withdrawn. However, up on further consideration a new ground of rejection is made in view of  Blume (US 6,623,259 B1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blume (US 6,623,259 B1) .
Regarding Claim 12 Blume teaches (Fig 10ZA, 14A) a drilling module of a drill pump, the drilling module comprising (Fig 10za-11): a housing (50) defining a fluid path having a fluid inlet (See fig Below) , a fluid outlet (See fig Below) , and a fluid end bore (see Fig below) branched off therebetween; a piston retainer (72’) mounted to the housing (50) at the fluid end bore (see Fig below); a wear plate assembly (See Fig below) positioned within the fluid end bore (see Fig below) and abutting against the fluid end bore (see Fig below) and the piston retainer (72’), the wear plate assembly (see Fig 
Regarding Claim 13 Blume teaches (Fig 10ZA, 14A) wherein an interface between the fluid end bore (see Fig below) and the radial outer surface (see Fig below) defines a potential fluid leak path, wherein the radial seal (67’) obstructs the potential leak path (Fig 14A).
Regarding Claim 14 Blume teaches (Fig 10ZA, 14A) a first valve (See Fig below) and a second valve (See Fig below) , wherein both of the first valve (See Fig below) and the second valve (See Fig below) is positioned in the fluid path between the fluid inlet (See fIg below) and the fluid outlet (see Fig below), wherein the first valve (See Fig below) is positioned in the fluid path between the fluid inlet (See fIg Below) and the wear plate assembly (See Fig below), and wherein the second valve (See Fig below) is positioned in the fluid path between the wear plate assembly (See Fig below) and the fluid outlet (See fIg below) (Fig 14, See Fig below).
Regarding Claim 15 Blume teaches (Fig 10ZA, 14A) a fluid at the wear plate assembly (See Fig below) is configured to be pressurized (Fig 14).
Regarding Claim 16 Blume teaches (Fig 10ZA, 14A) the annular wear plate (62’) includes an annular groove, wherein the radial seal (67’)  is positioned within the annular groove (see Fig below).
Regarding Claim 17 Blume teaches (Fig 10ZA, 14A)  the annular groove includes a rectangular cross-section (that annular groove that receives the radial seal (67’) can be sectioned in way to form a rectangular cross-section see Fig 14).
Regarding Claim 18 Blume teaches (Fig 10ZA, 14A) the annular wear plate (62’) includes a shoulder (32), wherein the wear plate assembly (see Fig below) further includes an axial seal (26’) compressed between the shoulder (32) of the annular wear plate (62’) and the housing (see Fig below).
Regarding Claim 19 Blume teaches (Fig 10ZA, 14A) the annular wear plate (62’) includes a first axial end and a second axial end opposite the first end (see Fig below), wherein the shoulder (32) is 
Regarding Claim 20 Blume teaches (Fig 10ZA, 14A) the radial seal (67’) is spaced apart from the axial seal (see Fig below).

    PNG
    media_image1.png
    605
    1107
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    991
    696
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    866
    692
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745